 Case 3:17-cv-00072-NKM-JCH Document 923 Filed 01/19/21 Page 1 of 6 Pageid#: 15822

I<APLAN HECI<ER & FINI< LLP                                 350 FIFTH AVENUE     I
                                                            NEW YORK, NEW YORK 10118
                                                                                     SUITE 7110



                                                            TEL (212) 763-0883   I   FAX (212) 564-0883

                                                            WWW. KAPLANHECKER.COM


                                                            DIRECT DIAL    (212) 763-0883
                                                            DIRECT EMAIL   mbloch@kaplanhecker.com




                                                            January 19, 2021
   The Honorable Norman K. Moon
   United States District Court
   Western District of Virginia
   255 West Main Street
   Charlottesville, VA 22902

                         Re: Sines v. Kessler et al., No. 3:17-cv-00072 (NKM)(JCH)
   Dear Judge Moon:

          We write to address certain issues the Court raised at oral argument held on December
   17, 2020 in connection with Defendants’ Motion to Exclude Expert Testimony (ECF 826).

           First, at the December 17 oral argument, the Court invited defense counsel to file with the
   Court a list of the specific items to which he was objecting in connection with the expert report
   of Kathleen Blee and Pete Simi. See 12/17/20 Hearing Tr. at 14. To date, however, Plaintiffs are
   not aware that Mr. Kolenich has filed any such list. The Court may wish to set a deadline for
   this submission so that the issues can be clarified, and the motion can be decided.

           Second, during the oral argument on December 17, Your Honor noted that the cases
   where experts were permitted to testify about Islamic extremism were “more appropriate here.”
   12/17/20 Hearing Tr. at 34. As a result, we went back and pulled the expert report in one of those
   cases within the Fourth Circuit, United States v. Hassan, 742 F.3d 104 (4th Cir. 2014). The
   expert witness in that case was an “International Terrorism Consultant” who, like Blee and Simi,
   reviewed the evidence gathered in that case and was permitted by the Court to testify about
   the “meaning and context of various words and phrases used by the defendants which are
   commonly used by persons practicing extreme Islam; the structure and leadership of groups
   adhering to the principles of Islamic extremism; and the manner and means employed by
   extremist Islamic groups to recruit individuals and the process of radicalization which occurs
   within such groups.” Hassan, 742 F.3d at 130-131 (internal quotations omitted). A copy of the
   63-page expert report submitted at the trial level in Hassan is attached as Exhibit 1 for the
   Court’s reference. The specific opinions proffered by the expert in that report that are analogous
   to the opinions Plaintiffs would like to introduce through the testimony of Blee and Simi are as
   follows:

          •   The expert defined a “general objective profile of a prototypical ‘homegrown’
              terrorist network” (p. 5)
  Case 3:17-cv-00072-NKM-JCH Document 923 Filed 01/19/21 Page 2 of 6 Pageid#: 15823
                                                                               2
KAPLAN HECKER & FINK LLP


            •   The expert defined five “principle relevant factors as to whether a person or persons
                might fit the profile of a ‘homegrown’ terrorist network” (p. 5), including, for
                example, “The Use of Coded Language and Attempts at Logistical Subterfuge (i.e.
                Attempts to Secret or Hide One‘s Activities)” and “The Deliberative Collection and
                Redistribution of Large Quantities of Terrorist Propaganda”

            •   The expert concluded, “The fringe jihadi philosophy that is strongly reflected by the
                evidence gathered in the present case is a common characteristic of contemporary
                violent extremist networks. . . .” (p. 20)

            •   The expert discussed the “Islamic Thinkers Society (ITS),” which “insists that it
                advocates ‘intellectual’ and ‘political’ struggle,” and opined that in fact, “despite this
                apparent disclaimer, the ITS has repeatedly engaged in activities that are explicitly
                designed (and are quite likely) to incite violence,” and stated that at least one
                defendant’s computer contained links to the ITS (pp. 37-38)

            •   The expert further explained, “Throughout the evidence in the present case provided
                to me by the U.S. Attorney‘s Office, there are strong indicators of attempts at evading
                law enforcement and logistical subterfuge through the use of word substitutions and
                coded language. As confirmed by the account of [Defendant] Boyd, the defendants
                were aware of the risk that their communications would be intercepted and took
                precautions designed to muddle the precise meaning of their words.” (p. 38)

            •   The expert opined, “Upon reviewing the evidence assembled in the present case, I
                have concluded that there is a high probability that the defendants fit the profile of
                terrorists, and that there is a high probability of the existence of a genuine
                ‘homegrown’ terror network. I draw particular attention to the formidable arsenal of
                weapons already in the possession of defendants Daniel Boyd et al., along with the
                disturbing sense of imminence in the conversations of co-conspirators regarding the
                use of deadly force. These are typically considered to be among the final warning
                signs prior to the execution of a would-be terrorist attack.” (p. 59)

     Referencing another Fourth Circuit case where the testimony of the same expert was allowed, the
     Court in Hassan held that such testimony would assist the trier of fact because the trial evidence
     was “complicated, touching by necessity on a wide variety of ideas, terms, people, and
     organizations connected to radical Islam.” Hassan, 742 F.3d at 131 (quoting United States v.
     Benkahla, 530 F.3d 300, 309 (4th Cir.2008). This particular expert in Islamic extremism has
     testified as an expert on at least 30 occasions, including multiple times within the Fourth Circuit.
     See Ex. 1 at 3-4. While Plaintiffs reiterate that Blee & Simi will not opine as to the existence of
     a conspiracy, courts have found that expert testimony like theirs regarding certain distinctive
     techniques of particular groups can be relevant and admissible in a conspiracy case.

            Third and finally, it bears noting that recent events have only highlighted the use of coded
     language by domestic extremist groups like the defendants in this case to achieve violent ends.
     As detailed in the attached article regarding the use of “far-right symbols that appeared at the
     U.S. Capitol riot,” many participants in the violent attacks of January 6, 2021 utilized symbolism
     well-known to “insiders” within extremist groups to convey certain beliefs or affiliations that
     remain obscure to untrained observers. Ex. 2. Because of the prevalence of this type of “double-
  Case 3:17-cv-00072-NKM-JCH Document 923 Filed 01/19/21 Page 3 of 6 Pageid#: 15824
                                                                               3
KAPLAN HECKER & FINK LLP


     speak” that endures within white supremacist culture, it would be helpful to a jury to have such
     communications decoded by experts like Blee and Simi.


      Dated: January 19, 2021                          Respectfully submitted,

                                                       /s/ Michael L. Bloch
                                                       Michael L. Bloch (pro hac vice)
                                                       KAPLAN HECKER & FINK LLP
                                                       350 Fifth Avenue, Suite 7110
                                                       New York, NY 10118
                                                       Telephone: (212) 763-0883
                                                       mbloch@kaplanhecker.com

      Of Counsel:

      Roberta A. Kaplan (pro hac vice)                 Karen L. Dunn (pro hac vice)
      Julie E. Fink (pro hac vice)                     Jessica E. Phillips (pro hac vice)
      Gabrielle E. Tenzer (pro hac vice)               William A. Isaacson (pro hac vice)
      Yotam Barkai (pro hac vice)                      PAUL, WEISS, RIFKIND, WHARTON &
      Emily C. Cole (pro hac vice)                     GARRISON LLP
      Alexandra K. Conlon (pro hac vice)               2001 K Street, NW
      Jonathan R. Kay (pro hac vice)                   Washington, DC 20006-1047
      Benjamin D. White (pro hac vice)                 Telephone: (202) 223-7300
      KAPLAN HECKER & FINK LLP                         Fax: (202) 223-7420
      350 Fifth Avenue, Suite 7110                     kdunn@paulweiss.com
      New York, NY 10118                               jphillips@paulweiss.com
      Telephone: (212) 763-0883                        wisaacson@paulweiss.com
      rkaplan@kaplanhecker.com
      jfink@kaplanhecker.com
      gtenzer@kaplanhecker.com
      ybarkai@kaplanhecker.com
      ecole@kaplanhecker.com
      aconlon@kaplanhecker.com
      jkay@kaplanhecker.com
      bwhite@kaplanhecker.com

      Katherine M. Cheng (pro hac vice)                Robert T. Cahill (VSB 38562)
      BOIES SCHILLER FLEXNER LLP                       Alan Levine (pro hac vice)
      1401 New York Avenue, NW                         Philip Bowman (pro hac vice)
      Washington, DC 20005                             Amanda L. Liverzani (pro hac vice)
      Telephone: (202) 237-2727                        Daniel P. Roy III (pro hac vice)
      Fax: (202) 237-6131                              COOLEY LLP
      kcheng@bsfllp.com                                55 Hudson Yards
                                                       New York, NY 10001
                                                       Telephone: (212) 479-6260
                                                       Fax: (212) 479-6275
                                                       rcahill@cooley.com
                                                       alevine@cooley.com
  Case 3:17-cv-00072-NKM-JCH Document 923 Filed 01/19/21 Page 4 of 6 Pageid#: 15825
                                                                               4
KAPLAN HECKER & FINK LLP


                                           pbowman@cooley.com
                                           aliverzani@cooley.com
                                           droy@cooley.com

      David E. Mills (pro hac vice)        J. Benjamin Rottenborn (VSB 84796)
      Joshua M. Siegel (VSB 73416)         WOODS ROGERS PLC
      Alexandra Eber (pro hac vice)        10 South Jefferson St., Suite 1400
      Caitlin B. Munley (pro hac vice)     Roanoke, VA 24011
      Samantha A. Strauss (pro hac vice)   Telephone: (540) 983-7600
      COOLEY LLP                           Fax: (540) 983-7711
      1299 Pennsylvania Avenue, NW         brottenborn@woodsrogers.com
      Suite 700
      Washington, DC 20004
      Telephone: (202) 842-7800
      Fax: (202) 842-7899
      dmills@cooley.com
      jsiegel@cooley.com
      aeber@cooley.com
      cmunley@cooley.com
      sastrauss@cooley.com

                                           Counsel for Plaintiffs
  Case 3:17-cv-00072-NKM-JCH Document 923 Filed 01/19/21 Page 5 of 6 Pageid#: 15826
                                                                               5
KAPLAN HECKER & FINK LLP


                                     CERTIFICATE OF SERVICE

            I hereby certify that on January 19, 2021, I filed the foregoing with the Clerk of Court
     through the CM/ECF system, which will send a notice of electronic filing to:

      Elmer Woodard                                    David L. Campbell
      5661 US Hwy 29                                   Justin Saunders Gravatt
      Blairs, VA 24527                                 Duane, Hauck, Davis & Gravatt, P.C.
      isuecrooks@comcast.net                           100 West Franklin Street, Suite 100
                                                       Richmond, VA 23220
      James E. Kolenich                                dcampbell@dhdglaw.com
      Kolenich Law Office                              jgravatt@dhdglaw.com
      9435 Waterstone Blvd. #140
      Cincinnati, OH 45249                             Counsel for Defendant James A. Fields, Jr.
      jek318@gmail.com

      Counsel for Defendants Jason Kessler,
      Nathan Damigo, Identity Europa, Inc.
      (Identity Evropa), Matthew Parrott, and
      Traditionalist Worker Party

      Bryan Jones                                      William Edward ReBrook, IV
      106 W. South St., Suite 211                      The ReBrook Law Office
      Charlottesville, VA 22902                        6013 Clerkenwell Court
      bryan@bjoneslegal.com                            Burke, VA 22015
                                                       edward@rebrooklaw.com
      Counsel for Defendants Michael Hill,             rebrooklaw@gmail.com
      Michael Tubbs, and League of the South
                                                       Counsel for Defendants Jeff Schoep, National
                                                       Socialist Movement, and Nationalist Front
  Case 3:17-cv-00072-NKM-JCH Document 923 Filed 01/19/21 Page 6 of 6 Pageid#: 15827
                                                                               6
KAPLAN HECKER & FINK LLP


                                       CERTIFICATE OF SERVICE

             I further hereby certify that on January 19, 2021, I also served the following non-ECF
     participants, via electronic mail, as follows:

      Richard Spencer                                  Christopher Cantwell
      richardbspencer@icloud.com                       christopher.cantwell@gmail.com
      richardbspencer@gmail.com

      Vanguard America                                 Robert “Azzmador” Ray
      c/o Dillon Hopper                                azzmador@gmail.com
      dillon_hopper@protonmail.com

      Elliott Kline a/k/a Eli Mosley                   Matthew Heimbach
      eli.f.mosley@gmail.com                           matthew.w.heimbach@gmail.com
      deplorabletruth@gmail.com
      eli.r.kline@gmail.com

                                                       /s/ Michael L. Bloch
                                                       Michael L. Bloch (pro hac vice)
                                                       KAPLAN HECKER & FINK LLP

                                                       Counsel for Plaintiffs
